DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Request for Continued Examination under 37 CFR 1.114 filed 30 June 2022 for the application filed 31 January 2019. Claims 1, 2, 5-8, 11-15, and 17-20 are pending (Claims 3, 4, 9, 10, and 16 were previously canceled; and Claims 1, 8, 14, and 18-20 are amended).
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (DIV of 15/890,136, filed 06 February 2018, abandoned 17 June 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Allowable Subject Matter
Claims 1, 2, 5-8, 11-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed inventions are directed toward different variations of a single-use filtration system comprising a reactor associated with a filter module (submerged or fluidly connected via supply and return tubing). Said module includes hollow fiber filter element, a first open end that only has one aperture such that fluid moves in and out of that aperture as induced by a connected pump, and a second closed end. The best available prior art of record COTE in view of KUGELMANN disclose nearly all limitations of the invention, including a hollow fiber filter module submerged or fluidly connected via tubing to a reactor and a pump configured to draw or expel fluid from the same first end of the filter module. However, the prior art requires two apertures/ports at the first end for the introduction or withdrawal of fluid to or from the filter module, which differentiates the prior art from the claimed invention. Further, after additional consideration and search practiced within examination guidelines, no prior art teaching or suggesting only one single aperture was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777